Exhibit 10.21

 
 
Strictly Private & Confidential
Revised, January 9, 2014
Adam S. Gottbetter
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022


Re:            Gottbetter & Partners, LLP Settlement and Release Agreement


Dear Adam:


This letter is to acknowledge that (i) California Gold Corp. (the “Company”) has
agreed to issue to you, Gottbetter & Partners, LLP (“G&P”), a number of shares
of the Company’s to be authorized and designated Series B Convertible Preferred
stock, $0.001 par value per share (the “Series B Preferred Stock”), convertible
into shares of the Company’s restricted common stock, $0.001 par value per share
(the “Common Stock”), on a one-for-one basis, equal to $79,529.54 (the “G&P
Outstanding Amount”) divided by a pre-reverse split Series B Preferred Stock
price of $0.01 per share as adjusted for a reverse stock split of the Company’s
common stock at a reverse split ratio to be determined by the Board of Directors
of the Company1, as settlement in full (the “Settlement Shares”) of the G&P
Outstanding Amount, being all obligations and fees owed G&P by the Company
under  G&P invoice Nos. 5906 and 5907 with respect to legal services provided to
the Company by G&P; (ii) upon receipt of the Settlement Shares by G&P following
completion of the reverse split and authorization of the Series B Preferred
Stock, the Company shall be deemed by G&P to have paid and fully satisfied all
debts and obligations to G&P with respect to the G&P Outstanding Amount; (iii)
G&P agrees, upon receipt of the Settlement Shares, to completely release and
forever discharge the Company (together with the Company’s present, future and
former officers, directors, shareholders, partners, principals, members,
employees, agents, servants, attorneys, parents, subsidiaries, affiliates or
other representatives, heirs, executors, administrators, successors and assigns
(collectively, the “Released Parties”)), of and from any and all past, present
or future claims, demands, obligations, actions, causes of action, rights,
damages, costs, loss of services, expenses and compensation which G&P now has,
or which may hereafter accrue or otherwise be acquired by G&P, on account of, or
in any way growing out or relating to the G&P Outstanding Amount; and (iv) G&P
agrees, contingent upon receipt of the Settlement Shares, not to initiate or
voluntarily participate in any legal action, charge or complaint against any of
the Released Parties with respect to the G&P Outstanding Amount.


This agreement supersedes all previous understandings with respect to the
Settlement shares.
 
California Gold Corp.
 
 
/s/ James D. Davidson
Name: James D. Davidson, President
 
 
ACCEPTED AND AGREED to on this 9th day of January, 2014


Gottbetter & Partners, LLP


/s/ Adam S. Gottbetter
Name: Adam S. Gottbetter, Managing Partner

 
_____________________ 
1 For avoidance of doubt, if the reverse split ratio is 1:1,000, G&P will
receive 7,953 shares of Series B Preferred Stock convertible into 7,9,53 shares
of restricted Common Stock.